DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-33 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if the scope of the claim includes the limitations of claims 8 and 24 and all the teachings of paragraph 166. The scope of the claim could not be determined and is considered indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-13, 15, 16, 19, 21-28, 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeres [US 20170023434] in view of Nunally et al. [Nunally, US 20170285665].
As to claim 1. Jeres discloses A water meter and leak detection system comprising: 
said water meter and leak detection system, device 100, coupled between a public or private commercial or municipal water supply, [0083], and a water supply for a residential home or industrial or commercial facility building or structure, [0083, fig. 11] complex apartment building;
one or more flow rate sensors, digital flow meter 24 [0054], designed to monitor at least one of a water use, water energy use, water quality data and leak detection information from said residential home or industrial or commercial facility building or structure, [0032, 0054]; 
electrical circuitry including at least one of CPU, microprocessor and microcontroller, CPU 12, [fig. 7], with a power source, [fig. 7];
the at least one of a CPU, microprocessor and microcontroller including an integrated memory bank or memory bank located as a separate memory module, [0059, fig. 7];
said power source that is at least one of a AC powered, [0061], DC powered, and powered with one or more standard or rechargeable batteries, said rechargeable batteries can be supplemented with a turbine or other rotational mechanism that generates electrical energy, said power source is electrically connected to said electrical circuitry, [fig. 7];
said water meter and leak detection device monitors at least one of a water use, water energy use, water quality data and leak detection information on a water flow event basis, [0054]; 
at least one of a water shut-off/on valve a variable water flow mechanism, valves 20, 22, and a three way valve that is in electrical communication with said water meter and leak detection system, [0035-0037];
a wired connection or one or more wireless communication technologies, wireless communication device 126, [fig. 7], comprising at least one of a Bluetooth, Bluetooth low energy, Zigbee, Z-wave LoRa, Wi-Fi, Wi-Fi Bluetooth communication, [fig. 7], radio frequency and cellular technology, transmitting at least one of a water use or water quality data, and leak detection information, transmitting to at least one of an internet connection, to a private network system, and a corporate owned networked system that communicates with at least one of a remote computer or server, a commercial cloud-computer company, and a web-based company, [0063];
the one or more wireless communication technology is capable of entering into a sleeping mode when not transmitting at least one of a water use, water energy use, water quality data and leak detection information, [fig. 7] Bluetooth communication device 126; wherein a Bluetooth communication device is capable of entering a sleep mode when not transmitting;
wherein said water flow event basis data and leak information transmitting a water flow rate, water use duration, and total water volume, that utilizes at least one of a software calculations, algorithms and artificial intelligence technology to generate water use patterns or signatures for different water devices, fixtures and appliances, [0063, 0068, 0093];
whereby registered owners and users can access said water use data or water leak information using at one least one of a cell phone, smart phone, mobile phone, remote computer, web portal or other electronic apparatus, [0063]; and
at least one of a cell phone, mobile phone, remote computer, web portal and one or more remote electronic apparatuses including a software program application capable of displaying an icon, menu or submenu at least one of: 
an hourly, daily, weekly, monthly or yearly water parameter data; 
a program, setting or default menu or submenu; 
a graphic, historic or numerical display at least one of a water use, water energy use and water quality data from a selected or presented water fixture or water appliance; 
an indication of the water control valve mechanism operational position; 
downloading updates or regional water rates; and 
programming a water schedule, [0063].
Jeres fails to explicitly disclose wherein the system comprising an identification comprising of at least one or more characters, numbers, and symbols that is visually observable on the water meter and leak detection system or in an unique the software format that can be at least one of a MAC address, unique Identification code, TCP/IP address, DNS name, owner's email address, serial number, or an unique string of characters issued by a municipal or governmental agency.
Jeres, in [fig. 7], illustrates that the device 100 comprises a wireless transceiver capable of communicating using the Wi-Fi protocol.
All transceivers that implement the Wi-Fi protocol require a MAC address.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Jeres to understand that the device 100 comprises a unique MAC address to be able to communicate using the Wi-Fi protocol.
Jeres fails to disclose wherein said one or more wireless communication technology transmitting at least one of a water use, water energy use, water quality data, and leak detection information in a confidential format comprises at least one of an authentication, encryption, integrity, and non-repudiation technology.
Nunally teaches a method and system for water management wherein the sensors transmit raw data to a remote server for processing, [0055]; wherein the communication between the sensors and the remote server is encrypted, [0059].


As to claim 4. Jeres discloses A water meter and leak detection system as recited in Claim 1, further comprising said remote computers/servers allow communication with a cell phone, smart phones, mobile phones, or other electronic apparatus includes all remote cellular phones and mobile electronic communication devices using access and format methods (with cellular equipment, public switched telephone network lines, satellite, tower and mesh technology), PDAs, tablets, a smart device or internet capable television, wireless timepiece or wireless watch and other electronic apparatuses with Wi-Fi, LoRa long range and low power technology wireless capability, standard cellular, 3GPP cellular, NB-IoT, LTE-M and 5G cellular, and any combinations thereof, with remote computers and controllers having internet or wireless technology connectivity to communication with the remote cellular phones, remote or remote computers (with cellular equipment, public switched telephone network lines, satellite, microwave, tower and mesh technology, [0063].

As to claim 6. Jeres fails to disclose A water meter and leak detection system as recited in Claim 4, transmitting said water use data and/or water quality initiated by a command signal from said cell phone, smart phone, mobile phone or other electronic apparatus.

It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Jeres with that of Nunally so that the user can have an up-to-date information about the pipes in the house to minimize water damage and get help as soon as a leak is detected.

As to claim 7. Jeres discloses A water meter and leak detection system as recited in Claim 1, wherein the leak information can provide the registered owners and users a warning or signal on the cell phone, smart phone, mobile phone, computer or other electronic apparatus when a leak condition is observed, wherein said registered owners and users can be provided a number of corrective selections that comprise at least one of the ability to remotely turn off the main water system and contact an individual by phone call, text or email for initiating corrective actions.

As to claim 8. Jeres fails to disclose discloses A water meter and leak detection system as recited in Claim 1, further comprising a temperature sensor in close proximity to said water supply, said temperature sensor can communicate with said water meter and leak detection system and initiate water freezing protection procedures when the water supply line approaches the water freezing point of 32 degrees Fahrenheit or 0 degrees Celsius such freezing procedures can include at least one of incorporating a freeze plug mechanism, draining the distribution lines with a three way valve, replace the water in the water line with air, nitrogen or other gas/liquid with low freezing points and non-toxic conditions or other techniques.
Nunally teaches a method and system for water management wherein the sensors transmit raw data to a remote server for processing, [0055]; wherein the system further comprises a temperature sensor, [0026], to monitor if the water is approaching freezing temperature and close a valve, [0062].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Jeres with that of Nunally so that the system can avoid damaging the pipe by notifying freezing conditions early.

As to claim 9. Jeres discloses A water meter and leak detection system as recited in Claim 8, wherein said water meter and leak detection system, can send a freezing warning message on said cell phone, smart phone, mobile phone or other electronic apparatus when said freezing condition exists.
Nunally teaches a method and system for water management wherein the sensors transmit raw data to a remote server for processing, [0055]; wherein the system further comprises a temperature sensor, [0026], to monitor if the water is approaching freezing temperature and close a valve, [0062]; wherein the system reports conditions including temperature measured, [0066]; wherein the reporting is done to a phone, [0024].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Jeres with that of Nunally so that the system can avoid damaging the pipe by notifying freezing conditions early.
	
claim 10. Jeres fails to disclose A water meter and leak detection system as recited in claim 4, utilizing programming instructions to turn off the control valve and water supply on a vacation schedule or work schedule using an application ("APP") associated with said cell phone, smart phone mobile phone or other electronic apparatus.
Nunally teaches a method and system for water management wherein the sensors transmit raw data to a remote server for processing, [0055]; wherein the system controls the control valves, [0061], through a command sent from the mobile device, [0024]; wherein the phone comprises an application to manage the operation, [0060].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Jeres with that of Nunally so that the user can operate the water valve without being available at the premises.

As to claim 11. Jeres fails to disclose A water meter and leak detection system as recited in Claim 4, allowing the registered user to program a cell phone, smart phone, mobile phone or other electronic apparatus for changing measurement units, select different languages, and/or can program one or more individuals to be contacted upon a leak condition.
Nunally teaches a method and system for water management wherein the sensors transmit raw data to a remote server for processing, [0055]; wherein the system controls the control valves, [0061], through a command sent from the mobile device, [0024]; wherein the phone comprises an application to manage the operation, [0060].


As to claim 12. Jeres discloses A water meter and leak detection system as recited in Claim 1, utilizing software instructions, algorithms and artificial intelligence to learn the daily or weekly water use patterns and frequencies of a specific private or public property(ies) to improve identification, evaluation and water characteristics of the Water meter and leak detection system, [0041, 0089, 0093] self-learning and autonomously adaptive.

As to claim 13. Jeres discloses A water meter and leak detection system as recited in Claim 1, further comprising a water use calibration mode for learning the patterns and signature of water use devices within a specific private or public property(ies), [0006].

As to claim 15. Jeres fails to disclose A water meter and leak detection system as recited in Claim 1, further comprising an acoustic sensor that monitors vibration frequencies from water use device control valves to identify the particular water use device.
Nunally teaches a method and system for water management wherein the sensors transmit raw data to a remote server for processing, [0055]; wherein the system comprises an acoustic sensor to measure vibrations and identify the source, [0037].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Jeres with that of Nunally so that the system can implement a sensor that does not need to obstruct the flow of water.

As to claim 16. Jeres discloses A water meter and leak detection system comprising: 
a water meter and leak detection system having a collection node, device 100, interposed between a commercial or municipality water supply and a water supply for said building or structure, [0083, fig. 11] complex apartment building; 
said collection node having one or more flow rate sensors, digital flow meter 24 [0054], designed to monitor at least one of a water use, water energy use, water quality data and leak detection information from said residential home or industrial/commercial facility building or structure, [0032, 0054];
said collection node having a first electrical circuitry including CPUs or microcontrollers, CPU 12, [fig. 7], with a first power source, [fig. 7]; 
the at least one of a CPU, microprocessor and microcontroller including an integrated memory bank or memory bank located as a separate memory module, [0059, fig. 7];
said first power source is either AC powered, [0061], DC powered, powered with one or more standard or rechargeable batteries, said rechargeable batteries being supplemented with a turbine or other rotational mechanism that generates electrical energy, said power source is electrically connected to said electrical circuitry; 
said collection node has at least one of a water shut-off/on valve, a variable water flow mechanism, valves 20, 22, and a three way valve that is in electrical communication with said water meter and leak detection system, [0035-0037];
said collection node has a wired connection or a one or more first wireless communication, wireless communication device 126, [fig. 7], that transfers said water use and/or water quality data and leak detection information through said first one or more wireless communication, or by direct wiring, to one or more data communication hubs, said one or more data communication hubs located remotely from said collection node, [0063]; 
the one or more first wireless communications comprising at least one of Bluetooth, Bluetooth low energy, Zigbee, Z-wave LoRa, Wi-Fi, radio frequency and cellular technology, Wi-Fi Bluetooth communication, [fig. 7];
the one or more first wireless communication technology is capable of entering into a sleeping mode when not transmitting at least one of a water use, water energy use, water quality data and leak detection information, [fig. 7] Bluetooth communication device 126; wherein a Bluetooth communication device is capable of entering a sleep mode when not transmitting;
said one or more communication hubs having a second electrical circuitry including at least one of a second CPU, microprocessor, and microcontroller with a second power source, [0063] cloud server always has a CPU and power source;
the at least one of a second CPU, microprocessor and microcontroller including an integrated memory bank or memory bank located as a separate memory module, [0059, fig. 7];
said one or more communication hubs powered by said second power source is either AC powered, DC powered, powered with one or more standard or rechargeable batteries, one or more super capacitors, said second power source is electrically connected to said second electrical circuitry, [0063] cloud server always has a CPU and power source;
a one or more second wireless communications comprising at least one of a Bluetooth, Bluetooth low energy, Zigbee, Z-wave LoRa, Wi-Fi, [0063], radio frequency and cellular technology, said second one or more wireless communication receives water use and/or water quality data and leak detection information from said first one or more wireless communication, [0063]; 
the one or more second wireless communication technology is capable of entering into a sleeping mode when not transmitting at least one of a water use, water energy use, water quality data and leak detection information, [fig. 7] Bluetooth communication device 126; wherein a Bluetooth communication device is capable of entering a sleep mode when not transmitting;
wherein said water flow event basis data and information utilizes at least one or a water flow rate, water use duration, and total water volume, [0063], and uses software calculations and algorithms to generate water use patterns or signatures for monitoring and analyzing water use and/or water quality data or water leak detection information, [0006, 0093]; 
said one or more data communication hubs transfers water use/ water quality data or leak detection information to a private or corporate network or wired or wireless communication to an internet router and over an internet connection, to one or more remote computers or servers or to a commercial cloud-computer company, [0063]; and or through a private or corporate owned network system which includes or communicates with a commercial cloud-company or web-based computer with one or more databases;
whereby registered owners and users can access said water use data or water leak information using at least one of a cell phone, smart phone, mobile phone, remote computer, web portal or similar electronic apparatus, [0063]; and
at least one of a cell phone, mobile phone, remote computer, web portal and one or more remote electronic apparatuses including a software program application capable of displaying an icon, menu or submenu at least one of: 
an hourly, daily, weekly, monthly or yearly water parameter data; 
a program, setting or default menu or submenu; 
a graphic, historic or numerical display at least one of a water use, water energy use and water quality data from a selected or presented water fixture or water appliance; 
an indication of the water control valve mechanism operational position; 
downloading updates or regional water rates; and 
programming a water schedule, [0063].
Jeres fails to explicitly disclose wherein the system comprising an identification comprising of at least one or more characters, numbers, and symbols that is visually observable on the water meter and leak detection system or in an unique the software format that can be at least one of a MAC address, unique Identification code, TCP/IP address, DNS name, owner's email address, serial number, or an unique string of characters issued by a municipal or governmental agency.
Jeres, in [fig. 7], illustrates that the device 100 comprises a wireless transceiver capable of communicating using the Wi-Fi protocol.
All transceivers that implement the Wi-Fi protocol require a MAC address.

Jeres fails to disclose that the usage pattern is generated after the data is transferred to a remote computer or server; said second one or more wireless communication technology transfers the water use and/or water quality and leak detection information in a confidential format, wherein the confidential format comprises at least one of an authentication, encryption, integrity, and non-repudiation technology.
Nunally teaches a method and system for water management wherein the sensors transmit raw data to a remote server for processing, [0055]; wherein the communication between the sensors and the remote server is encrypted, [0059].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Jeres with that of Nunally so that the system can use the remote server to provide centralized storage of the data to be able to distribute the required information to remote users.

As to claims 19, 21, 23-28, 30, 31, 32 are rejected with the same prior art and reasoning as to that of claims 4, 6-11, 13, 15, 12, 16, respectively.

As to claim 22. Jeres discloses A water meter and leak detection system as recited in Claim 16, storing data or said remote computers can store data such that water use, water energy use, and/or water quality, [0040], recorded on an hourly, daily, weekly, monthly or yearly basis is available for review for specified individuals or agencies, [0090, 0091, 0093] wherein the information is gathered in a 24-hour period.

Claims 2, 5, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeres in view of Nunally as applied to claim 1 above, further in view of Leon et al. [Leon, US 20150249588].
As to claim 2. The combination of Jeres and Nunally fails to disclose A water meter and leak detection system as recited in Claim 1, wherein said one or more wireless communications interfaces with remote computers or servers utilizes an application programming interface RestAPI or SOAP-API technology.
Leon teaches a wireless sensor network, [0019, fig. 1]; wherein the sensors transfer data to a remote server 103 using a RESTful web service, [0019].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Jeres and Nunally with that of Leon so that the system can be implemented to have its data available to any remote device using a widely used interface format.

As to claim 5. Jeres discloses A water meter and leak detection system as recited in Claim 1, including technology circuitry that can communicate with other water meter collection node(s), [0034, 046].
The combination of Jeres and Nunally fails to disclose that the connection is mesh and/or peer-to-peer.

It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Jeres and Nunally with that of Leon so that the system can be implemented to have immunity against network failure by using multiple path to connect to a remote unit.

As to claims 17, 20 are rejected with the same prior art and reasoning as to that of claims 2, 5, respectively.

Claims 3, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeres in view of Nunally as applied to claim 1 above, further in view of Mackie et al. [Mackie, US 20170238072].
As to claim 3. The combination of Jeres and Nunally fails to disclose A water meter and leak detection system as recited in Claim 1, wherein said one or more batteries comprises standard or rechargeable lithium batteries, LiSOCl2 bobbin or serial batteries, lithium metal, lithium-air, solid state lithium, lithium sulfur, sodium-ion or LiSOCl2 bobbin with hybrid super capacitor, and any combinations thereof.
Mackie teaches an analysis of pipe systems using sensor devices wherein the sensor devices comprise a Lithium-ion batteries, [0040].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Jeres and Nunally with that 

As to claim 18 are rejected with the same prior art and reasoning as to that of claims 3.

Claims 14, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeres in view of Nunally as applied to claim 1 above, further in view of Edwards [US 20160041565].
As to claim 14. Jeres discloses A water meter and leak detection system as recited in Claim 4, wherein when said monitoring indicates a leak condition, a message or signal is sent to one or more cell phones, smart phones, mobile phones or other electronic apparatuses, [0063].
The combination of Jeres and Nunally fails to disclose that the system allow the user to turn off the water shut-off/on valve mechanism, or said one or more call phones, smart phones, mobile phones or other electronic apparatuses can be used to program the Water meter and leak detection system to automatically turn of the water shut-off/on valve mechanism.
Edwards teaches an intelligent electronic water flow regulation system comprising a method for detecting a leak in a pipe and identifying a usage pattern and report the information or a user, [0021]; wherein the user can access sensor data from a phone in real-time, [0029, 0053]; wherein the pipe valves can be programmed to operate at a predetermined time using a phone, [0037, 0068]; wherein the user can shut of the valve from a phone, [0077].


As to claim 29 is rejected with the same prior art and reasoning as to that of claim 14.


Response to Arguments
Applicant's arguments filed 03/10/2021 have been fully considered but they are not persuasive. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080.  The examiner can normally be reached on 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Benyam Haile/Primary Examiner, Art Unit 2688